        Case 2:20-cv-04415 Document 1 Filed 09/21/20 Page 1 of 33 PageID #: 1



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK


    PHYLLIS GRAY, ERIKA BROWN, LISA
    SATCHEL, and KENNETH BREWER, on behalf                  Case No. 1:20-cv-4415
    of themselves and all others similarly situated,
                                                            CLASS ACTION COMPLAINT
                                  Plaintiffs,               DEMAND FOR JURY TRIAL

           v.

    WALGREENS BOOTS ALLIANCE, INC.,

                                  Defendant.


                                  CLASS ACTION COMPLAINT

          Plaintiffs Phyllis Gray, Erika Brown, Lisa Satchel, and Kenneth Brewer (collectively

“Plaintiffs”), individually and on behalf of all others similarly situated, bring this class action against

Defendant Walgreens Boots Alliance, Inc. (“Walgreens” or “Defendant”). The following allegations

are based upon personal knowledge as to Plaintiffs’ own conduct, the investigation of counsel, and

upon information and belief as to the acts of others.

                                          INTRODUCTION

          1.     Walgreens “is a global leader in retail and wholesale pharmacy, touching millions of

lives every day through dispensing and distributing medicines, its convenient retail locations, digital

platforms and health and beauty products.”1 Its “purpose is to help people across the world lead

healthier and happier lives.” 2

          2.     Walgreens’ principal U.S. pharmacy retail brands are Walgreens and Duane Reade,3

which together form “one of the largest drugstore chains in the U.S.” 4

          3.     Walgreens sells a variety of health and wellness products, including over-the-

counter-pharmaceuticals at its Walgreens stores.

1
  http://www.walgreensbootsalliance.com/ (last accessed 9.2.2020).
2
  Id.
3
  Id.
4
  https://www.walgreensbootsalliance.com/our-business (last accessed 9.2.2020).


                                         CLASS ACTION COMPLAINT
      Case 2:20-cv-04415 Document 1 Filed 09/21/20 Page 2 of 33 PageID #: 2




         4.     In addition to selling name brand over-the-counter drugs, Walgreens also produces,

manufactures, markets, distributes, and sells a generic version of certain over-the-counter drugs under

the Walgreens label to families, children, and other consumers, including analgesic or pain-relieving

medicines using acetaminophen.

         5.     In 2005, Johnson & Johnson Consumer Inc. introduced the name brand Tylenol®

Extra Strength Rapid Release Gels to the American public as “specially designed” gelcaps “with holes

to allow [for] the release of powerful medicine even faster than before.”5 Three years later, Tylenol® PM

Rapid Release Gels were launched with the same promises. 6

         6.     Walgreens then introduced its own version of the Tylenol® Extra Strength Rapid
Release Gels called Well at Walgreens Extra Strength Pain Reliever Fast-Release Quick Gels™.




                                                                        7




         7.     Walgreens also introduced its own version of the Tylenol® Extra Strength PM

Rapid Release Gels called Well at Walgreens Extra Strength Pain Reliever PM Fast-Release Quick

Gels™.




                                                                                8



5
  https://www.tylenol.com/news/about-us (last accessed 9.2.2020) (emphasis added).
6
  Id.
7
  https://www.walgreens.com/store/c/walgreens-pain-reliever-quick-gels/ID=prod6153224-
product (last accessed 11.15.2018).
8
  https://www.walgreens.com/store/c/walgreens-pain-reliever-pm-gelcaps/ID=prod6191253-
product (last accessed 11.15.2018).

                                        CLASS ACTION COMPLAINT
                                                   2
      Case 2:20-cv-04415 Document 1 Filed 09/21/20 Page 3 of 33 PageID #: 3




        8.      Since the release of its generic versions of the Tylenol® rapid release gelcaps,

Walgreens has misled and continues to mislead consumers about the nature, quality, and

effectiveness of its so-called fast-release products through its advertising and labeling.

        9.      In particular, the Walgreens brand acetaminophen Fast-Release Quick Gels™

(“Class Fast-Release Quick Gels”) are marketed as comparable to Tylenol® Extra Strength Rapid

Release Gels even though, on information and belief, they do not contain the unique laser drilled holes

of Tylenol® Extra Strength Rapid Release Gels. The Walgreens version is nonetheless labeled and

advertised as a comparable to the “rapid release” product.

        10.     Despite what Walgreens’ labeling and advertising would have consumers believe, the
term “fast-release” or “rapid release” do not actually mean that the drug works faster for consumers

than non-fast or non-rapid release products. The same is true of the brand name Tylenol® rapid

release products.

        11.     Walgreens has long known or should have known that traditional, non-fast release

acetaminophen products can be equally effective in the same, if not faster, time period than its

Walgreens fast-release products.

        12.     In fact, a new study demonstrates that Walgreens’ Fast-Release Quick Gels™

dissolve slower than the Walgreens non-fast release products.9

        13.     Yet, Walgreens charges a premium for its Fast-Release Quick Gels™.

        14.     Walgreens sells its Fast-Release Quick Gels™ with false, misleading, unfair,

deceptive labeling and marketing in an effort to dupe consumers into purchasing these gelcaps for

prices that exceed their true value. Walgreens has pursued and continues to pursue this course of




 9
  Kucera, Jessop, Alvarez, Gortler, Light, Rapid and Fast-Release Acetaminophen Gelcaps Dissolve
 Slower Than Acetaminophen Tablets, Adv Inv Pha The Medic, 1:63-71 (Nov. 12, 2018) accessible
 at http://www.kenkyugroup.org/article/8/173/Rapid-and-Fast-Release-Acetaminophen-Gelcaps-
 Dissolve-Slower-Than-Acetaminophen-Tablets (last accessed 9.2.2020).

                                         CLASS ACTION COMPLAINT
                                                    3
        Case 2:20-cv-04415 Document 1 Filed 09/21/20 Page 4 of 33 PageID #: 4




conduct in order to profit off of unassuming, unwitting consumers looking for the fastest pain- relief

possible from an over-the-counter acetaminophen product.

            15.   Plaintiffs and Class Members are consumers who were misled or deceived by

Walgreens’ false, misleading, unfair, and deceiving representations and as a result purchased the

Walgreens brand acetaminophen Fast-Release Quick Gels™.

            16.   Plaintiffs and Class Members would not have purchased the Class Fast-Release Quick

Gels had Walgreens disclosed accurate information about the products and not misled them into

believing that the Class Fast-Release Quick Gels would provide faster relief than other, cheaper

acetaminophen products, such as the traditional Walgreens acetaminophen tablets.

            17.   Plaintiffs, thus, bring this class action against Walgreens on behalf of themselves and
on behalf of all others similarly situated who purchased the Class Fast-Release Quick Gels, seeking

damages and appropriate equitable relief given that Walgreens’ conduct violated well-established

consumer protection laws of Illinois, Missouri, New York, and the United States.

                                            THE PARTIES

            18.   Plaintiff Phyllis Gray is a citizen and resident of Staten Island, Richmond County, New

York.

            19.   Plaintiff Erika Brown is a citizen and resident of Tinley Park, Cook County,

Illinois.

            20.   Plaintiff Lisa Satchel is a citizen and resident of Streamwood, Cook County,

Illinois.

            21.   Plaintiff Kenneth Brewer is a citizen and resident of St. Joseph, Buchanan County,

Missouri.

            22.   Defendant Walgreens is a Delaware corporation that maintains its headquarters at 108

Wilmot Road, Deerfield, Illinois 60015. Defendant Walgreens owns and operates numerous drug

stores throughout the United States, including hundreds of stores in the State of New York and within

this District.



                                         CLASS ACTION COMPLAINT
                                                    4
       Case 2:20-cv-04415 Document 1 Filed 09/21/20 Page 5 of 33 PageID #: 5




                                    JURISDICTION AND VENUE

         23.    This Court has original jurisdiction pursuant to the Class Action Fairness Act, 28 U.S.C.

§1332(d), because at least one member of the proposed class is a citizen of a state different from

Walgreens; the amount in controversy exceeds $5,000,000, exclusive of interests and costs; the

proposed class consists of more than 100 members; and none of the exceptions under the

subsection apply to this action.

         24.    This Court can exercise supplemental jurisdiction over the Class’ state law claims under

28 U.S.C. § 1367.

         25.    This Court can exercise personal jurisdiction over Walgreens because Walgreens

intentionally avails itself of the markets within New York through the operation of hundreds of

Walgreens stores within the state as well as the promotion, sale, marketing, and distribution of its
products.

         26.    Venue is proper in this District under 28 U.S.C. § 1391 because Walgreens

conducts substantial business in this District and a substantial part of Plaintiffs’ claims occurred in this

District.

                                     FACTUAL ALLEGATIONS

                                ACETAMINOPHEN GENERALLY

         27.    Acetaminophen, also called paracetamol or N-acetyl-para-aminophenol (APAP), is an

over-the-counter pain reliever and fever reducer that comes in a variety of forms: liquid suspension,

tablets, capsules, and gelcaps.10

         28.    In any form, acetaminophen is used to treat a variety of common conditions

including headaches, muscle aches, arthritis, backaches, toothaches, colds, fevers, acute pain, 11 chronic

pain, 12 etc.



10
   Kucera, Jessop, Alvarez, Gortler, Light, supra, n.8.
11
   https://www.drugs.com/acetaminophen.html (last accessed 9.2.2020).
12
   https://www.mayoclinic.org/chronic-pain-medication-decisions/art-20360371 (last accessed
9.2.2020).

                                         CLASS ACTION COMPLAINT
                                                    5
      Case 2:20-cv-04415 Document 1 Filed 09/21/20 Page 6 of 33 PageID #: 6




        29.     Typically, it is the first treatment recommended for any mild to moderate pain.13

Therefore, acetaminophen is one of the most commonly used drugs in the world when it comes to

pain mitigation, representing an estimated global market value of over $350 million annually. 14 It is even

included on the World Health Organization List of Essential Medicines. 15

        30.     Given the wide-spread use of acetaminophen, both the quality and value of

acetaminophen products present important public health, consumer safety, and economic

concerns.16
      WALGREENS SEEKS TO CAPITALIZE OFF OF JOHNSON & JOHNSON’S
     SUCCESS OF TYLENOL® NAME BRAND ACETAMINOPHIN PRODUCTS
                       BY CREATING GENERICS

        31.     Tylenol® is the well-recognized brand name of acetaminophen 17 produced,

manufactured, and distributed by Johnson & Johnson.

        32.     At or around the time of Plaintiffs’ purchases, Johnson & Johnson listed 27 Tylenol®

products on its Tylenol® website, including: 5 oral suspension products, 6 liquid products, 1 chewable

product, 1 tablet product, 1 coated tablet product, 11 caplet products, and 2 gelcap products. 18 All but

one of the 27 products contain acetaminophen.19 Johnson & Johnson has profited and continues to

profit greatly from this Tylenol® product line.

        33.     Generic brands, like Walgreens, thus seek to mimic the product offerings of

Johnson & Johnson selling the generic version of the Tylenol® products for a price less than the

name brand equivalent.


13
   Id.
14
   Kucera, Jessop, Alvarez, Gortler, Light, supra, n.8.
15
    WHO. World Health Organization Model List of Essential Medicines. August 2017 ed.
https://apps.who.int/iris/bitstream/handle/10665/273826/EML-20-eng.pdf?ua=1 (last accessed
9.2.2020); June 2019 ed. https://apps.who.int/iris/bitstream/handle/10665/325771/WHO-MVP-
EMP-IAU-2019.06-eng.pdf?ua=1 (last accessed 9.2.2020).
16
   Kucera, Jessop, Alvarez, Gortler, Light, supra, n.8.
17
   https://www.mayoclinic.org/chronic-pain-medication-decisions/art-20360371 (last accessed
9.2.2020).
18
   https://www.tylenol.com/products (last accessed 11.15.2018).
19
   Id.

                                         CLASS ACTION COMPLAINT
                                                    6
      Case 2:20-cv-04415 Document 1 Filed 09/21/20 Page 7 of 33 PageID #: 7




        34.       Walgreens has done this with several Tylenol® products, including Tylenol® Extra

Strength Rapid Release gels, and the generic versions are profitable for Walgreens.

        35.       But the profitability on the Class Fast-Release Quick Gels comes at much too high a

price, both figuratively and literally: consumer deception about the true nature, quality, and value

of the product.

           THE DECEPTIVE MARKETING OF RAPID RELEASE TYLENOL®

        36.       Johnson & Johnson introduced Tylenol® Extra Strength Rapid Release Gels in 2005

claiming that these rapid release gelcaps are “specially designed…to allow the release of powerful

medicine even faster than before.”20 In 2008, Tylenol® PM Rapid Release Gels launched,
utilizing the same “rapid release” technology and the same or similar advertising.21

        37.       This claim – that rapid release gelcaps work even faster than before – became

associated with the regular and PM versions of Tylenol® Extra Strength Rapid Release Gels.

        38.       In 2009, the rapid release gels were recalled and were not re-released until 2017. 22

        39.       The national return to the market of the rapid release gels represented Tylenol’s

“biggest product launch in years” and, thus, the marketing campaign “involved triple the

investment” that Johnson & Johnson would normally spend, all to encourage consumers to find “fast

working pain relief.” 23

        40.       “In the first month, [the campaign] reached over 25 million shoppers on their

mobile device across five key markets, resulting in both category and Tylenol share growth at

Walgreens.” 24 Consumers were inundated with the campaign messaging in stores and online. 25

        41.       With its marketing, product labeling, and affirmative representations, Johnson &

Johnson sought and continues to seek to further the falsehood: that rapid release Tylenol® actually

provides faster relief than other cheaper acetaminophen products.

20
   https://www.tylenol.com/news/about-us (last accessed 9.2.2020).
21
   Id.
22
   https://shoppermarketingmag.com/headache-sufferers-directed-walgreens (last accessed 11.15.2018).
23
   Id.
24
   Id.
25
   Id.

                                          CLASS ACTION COMPLAINT
                                                     7
      Case 2:20-cv-04415 Document 1 Filed 09/21/20 Page 8 of 33 PageID #: 8




       42.     It did this not only by explicitly making the claim, but also by using buzz words that

emphasized the speed, fast-acting nature, and unique laser-drilled holes of the rapid release gelcaps.

       43.     For example, Johnson & Johnson advertised the rapid release gelcaps claiming it:




                                                                                         26


       44.     Other marketing statements include, but are not limited to, the following:

               a.      “Tylenol® Rapid Release Gels start to dissolve in seconds and effectively
                       relieve pain at rapid speed” 27
               b.      “Rapid release. Rapid relief.” 28

               c.      “Only Tylenol® Rapid Release Gels have laser drilled holes. They release
                       medicine fast for fast pain relief. Fast enough to keep up with you, so you can
                       keep up with life.” 29
               d.      “Fast Working Pain Relief” 30

               e.      “New Tylenol® Rapid Release Gels. Gelcaps with specially designed holes to
                       release powerful medicine even faster than before.” 31
               f.      “When you have pain from a pounding headache and you need relief, trust
                       Tylenol® Rapid Release… Tylenol® Rapid Release Gelcaps dissolve quickly
                       and relieve your headache pain fast.”32




26
   https://www.ebay.com/itm/Tylenol-Extra-Strength-290-Rapid-Release-Liquid-Gels-FAST-
SHIPPING-/232796445534 (last accessed 9.2.2020).
27
   https://www.youtube.com/watch?v=_bZcPNyYu1o (last accessed 9.2.2020).
28
   Id.
29
   https://www.youtube.com/watch?v=DzczfGN0NB4 (last accessed 9.2.2020).
30
   https://www.effie.org/case_database/case/SME_2018_E-375-981 (last accessed 9.2.2020).
31
   https://www.youtube.com/watch?v=cKp4xPNTrPY (last accessed 9.2.2020).
32
   https://www.youtube.com/watch?v=LN0GeRuMouk (last accessed 9.2.2020).

                                        CLASS ACTION COMPLAINT
                                                   8
      Case 2:20-cv-04415 Document 1 Filed 09/21/20 Page 9 of 33 PageID #: 9




        45.     Johnson & Johnson’s marketing campaign has been successful in getting the public to

believe that the rapid release gelcaps are faster acting than other Tylenol® products, when in fact they

are slower.

        46.     Consumer reviews and comments indicate that consumers have been deceived and

confused by Johnson & Johnson’s representations; and some even notice after purchase that

Tylenol® Rapid Release Gelcaps do not work faster than regular, non-rapid release, acetaminophen

Tylenol® products that are cheaper.33

        47.     Despite the fact that the “rapid release” gels are not rapid release and do not work faster

than other, traditional acetaminophen products, Johnson & Johnson sells its rapid release gelcap
products at a higher price than its other equally effective and equally fast-acting acetaminophen

products that are not classified as “rapid release.”

     WALGREENS’ FALSE, MISLEADING, UNFAIR AND DECEPTIVE MARKETING
          AND LABELING OF THE CLASS FAST-RELEASE QUICK GELS
        48.     Other companies followed Johnson & Johnson’s labeling, marketing, advertising, and

pricing lead and now, in general, acetaminophen products labeled, advertised, or marketed as “rapid

release” or “fast-release” are sold on average at a price 23% higher than those acetaminophen

products not making these rapid or fast-release representations. 34

        49.     Walgreens is one of the companies that followed Johnson & Johnson’s lead.

        50.     Walgreens sells its Class Fast-Release Quick Gels at a higher price than its other

equally effective and equally fast-acting acetaminophen products that are not classified as “fast-

release.”

        51.     At or around the time of Plaintiffs’ purchases, Walgreens listed 15 Class Fast-Release

Quick Gel products, and/or products subject to the 2018 study demonstrating they are actually slower


33
   See e.g., https://www.tylenol.com/products/tylenol-rapid-release-gels#by-product-reviews (last
accessed 9.2.2020); https://www.tylenol.com/products/tylenol-rapid-release-gels (last accessed
9.2.2020); https://answers.yahoo.com/question/index?qid=1006050815308&page=1 (last accessed
9.2.2020); https://answers.yahoo.com/question/index?qid=1006050815308&page=2 (last accessed
9.2.2020); https://www.reviewstream.com/reviews/?p=46385 (last accessed 9.2.2020).
34
   Kucera, Jessop, Alvarez, Gortler, Light, supra, n.8

                                         CLASS ACTION COMPLAINT
                                                    9
     Case 2:20-cv-04415 Document 1 Filed 09/21/20 Page 10 of 33 PageID #: 10




than traditional, cheaper acetaminophen products, on its website, including: Well at Walgreens

Extra Strength Pain Reliever Fast-Release Quick Gel™ in quantities of 24, 50, 100, 150, 225, and

375 gelcaps 35; Well at Walgreens Extra Strength Pain Reliever PM Fast-Release Quick Gel™ in a

quantities of 20, 80, 125 and 375 gelcaps 36; Well at Walgreens Daytime Non-Drowsy Sinus

Congestion & Pain Acetaminophen Fast-Release Quick Gels™ in a quantity of 24 gelcaps 37; Well at

Walgreens Tension Headache Relief Acetaminophen Quick Gels™ in a quantity of 80 gelcaps 38; and,

Well at Walgreens Extra Strength Headache Relief Acetaminophen Quick Gels™ in quantities of 20,

80, 120 gelcaps. 39

        52.      Not all caplets and tablets are offered in the same quantities as the Class Fast-
Release Quick Gels. However, a comparison of the prices of the Class Fast-Release Quick Gels to

the equivalent caplets and tablets in the same counts demonstrates that Walgreens does charge more

for the Class Fast-Release Quick Gels than their equivalent non-fast-release acetaminophen products.

        53.      At or around the time of Plaintiffs’ purchases, a regularly priced 50 count bottle of

Well at Walgreens Extra Strength Pain Reliever Fast-Release Quick Gels™ costs $5.99, 40 while a

regularly priced 50 count bottle of Well at Walgreens Extra Strength Pain Reliever caplets costs $4.29. 41

There is a $1.70 difference between the Class Fast-Release Quick Gels and the non-fast-release product
in this count.




35
    https://www.walgreens.com/search/results.jsp?Ntt=walgreens%20pain%20reliever (last accessed
11.15.18).
36
    Id.
37
   https://www.walgreens.com/store/c/walgreens-sinus-congestion-%26-pain-reliever-
gelcaps/ID=prod5816034-product (last accessed 11.15.18).
38
   https://www.walgreens.com/store/c/walgreens-tension-headache-relief-
gelcaps/ID=prod5464916-product (last accessed 11.15.19).
39
   https://www.walgreens.com/search/results.jsp?Ntt=walgreens%20extra%20strength%20headache
%20relieve&fromBack=true (last accessed 11.15.19
40
    https://www.walgreens.com/store/c/walgreens-pain-reliever-gelcaps/ID=prod6153221-
product (last accessed 11.15.2018).
41
    https://www.walgreens.com/store/c/walgreens-pain-reliever-caplets/ID=prod6153231-product
 (last accessed 11.15.2018).

                                        CLASS ACTION COMPLAINT
                                                   10
       Case 2:20-cv-04415 Document 1 Filed 09/21/20 Page 11 of 33 PageID #: 11




         54.   At or around the time of Plaintiffs’ purchases, a regularly priced 100 count bottle of

Well at Walgreens Extra Strength Pain Reliever Fast-Release Quick Gels™ costs $7.99, 42 while a

regularly priced 100 count bottle of Well at Walgreens Extra Strength Pain Reliever caplets costs

$6.99. 43 There is a $1 difference between the Class Fast-Release Quick Gels and the non-fast-release

product in this count.

         55.   At or around the time of Plaintiffs’ purchases, a regularly priced 150 count bottle of

Well at Walgreens Extra Strength Pain Reliever Fast-Release Quick Gels™ costs $10.99, 44 while a

regularly priced 150 count bottle of Well at Walgreens Extra Strength Pain Reliever caplets costs

$9.49. 45 There is a $1.50 difference between the Class Fast-Release Quick Gels and the non-fast-release
product in this count.

         56.   At or around the time of Plaintiffs’ purchases, a regularly priced 225 count bottle of

Well at Walgreens Extra Strength Pain Reliever Fast Release Quick Gels™ costs $14.99, 46 while a

regularly priced 225 count bottle of Well at Walgreens Extra Strength Pain Reliever caplets costs

$12.99. 47 There is a $2 difference between the Class Fast-Release Quick Gels and the non-fast-release

product in this count.

         57.   Consumers have been willing to and continue to pay this premium because, as a result

of false, misleading, unfair, and/or deceptive labeling and other advertising, they believe the Class

Fast-Release Quick Gels work faster than other, cheaper acetaminophen products when in fact, they do

not.

42
    https://www.walgreens.com/store/c/walgreens-pain-reliever-gelcaps/ID=prod6153222-product
  (last accessed 11.15.18).
43
    https://www.walgreens.com/store/c/walgreens-pain-reliever-tablets/ID=prod6153228-product
(last accessed 11.15.18).
44
    https://www.walgreens.com/store/c/walgreens-pain-reliever-extra-strength-
quickgel/ID=prod6153223-product (last accessed 11.15.18).
45
   https://www.walgreens.com/store/c/walgreens-pain-reliever-caplets/ID=prod6153233-product
(last accessed 11.15.18)
46
   https://www.walgreens.com/store/c/walgreens-pain-reliever-quick-gels/ID=prod6153224-
product (last accessed 11.15.2018).
47
    https://www.walgreens.com/store/c/walgreens-pain-reliever-extra-strength-
caplets/ID=prod6247455-product (last accessed 11.15.2018).

                                       CLASS ACTION COMPLAINT
                                                  11
     Case 2:20-cv-04415 Document 1 Filed 09/21/20 Page 12 of 33 PageID #: 12




        58.     As a generic brand, Walgreens prices are still lower than their Tylenol® counterparts

because Walgreens did not have the expense of researching, developing, marketing, and promoting the

drugs when they were new.

        59.     Instead, Walgreens introduces its counter parts to Tylenol® products after the public is

familiar with the Tylenol® product.

        60.     In the case of the Class Fast-Release Quick Gels, Walgreens relied on Johnson &

Johnson’s massive marketing campaign and the success of its rapid release products before

entering the market.

        61.     Then Walgreens produced the Class Fast-Release Quick Gels to look the same as or
similar to the Tylenol® rapid release products.

        62.     For the regular, non-PM, product, Walgreens gelcaps are approximately the same size

and shape as the Tylenol® product and they utilize the same distinct color pattern – red on one end,

blue on the other end, and a bit of white in the middle.




                                                  48                                        49




48
   https://www.walgreens.com/store/c/walgreens-pain-reliever-extra-strength-
gelcaps/ID=prod6153225-product (last accessed 11.15.18)
49
    https://adexchanger.com/advertiser/tylenol-feeling-good-mobile-strategy/ (last accessed 11.15.2018).

                                        CLASS ACTION COMPLAINT
                                                   12
     Case 2:20-cv-04415 Document 1 Filed 09/21/20 Page 13 of 33 PageID #: 13




        63.     The same is true for the PM product, Walgreens gelcaps are approximately the same size

and shape as the Tylenol® product and they utilize the same distinct color pattern – darker blue on one

end, a lighter blue on the other end, and a bit of white in the middle.




                                                                                          50




                                                                                          51




        64.     Consumers were already accustomed to the look of the Tylenol® rapid release

products and familiar with the claims that they were fast-acting.

        65.     Walgreens did nothing to correct the thinking that “fast-release” and “rapid release”

gelcaps worked faster than other, cheaper acetaminophen products.

        66.     Instead, Walgreens capitalized on that thinking and sought to further consumer

deceit with its own false, misleading, unfair, and/or deceptive labeling and marketing.




50
   https://www.walgreens.com/store/c/walgreens-pain-reliever-pm-gelcaps/ID=prod6191254-
product (last accessed 11.15.18)
51
    https://www.amazon.com/Tylenol-Reliever-Nighttime-Strength-80-count/dp/B000XYIJP6 (last
accessed 11.15.2018)

                                        CLASS ACTION COMPLAINT
                                                   13
     Case 2:20-cv-04415 Document 1 Filed 09/21/20 Page 14 of 33 PageID #: 14




         67.    For example, on the packaging for the Class Fast-Release Quick Gels, Walgreens

associates its products with the Tylenol® products. 52

         68.    Consumers try the Walgreens Class Fast-Release Quick Gels because they are

labeled “fast-release,” that is comparable to, but cheaper than, the Tylenol® rapid release products.
  THE SCIENCE BEHIND RAPID RELEASE PRODUCTS DEMONSTRATES THE
 LABELING AND MARKETING OF THE CLASS FAST-RELEASE QUICK GELS ARE
           FALSE, MISLEADING, UNFAIR, AND/OR DECEPTIVE
         69.    Despite what Walgreens represents to the public about the Class Fast-Release
Quick Gels, they do not work faster than other, cheaper Walgreens acetaminophen products.

         70.    A 2018 study of the “rapid release” or “fast release” claims of acetaminophen

products, including Walgreens Fast-Release Quick Gels, revealed that these products not only fail to

work faster, they actually work slower than their traditional acetaminophen counterparts, such as

tablets. 53

         71.    Thus, the science demonstrates that Walgreens’ representations and advertising are

false, misleading, deceptive, and unfair on their face.

         72.    The level of deception and unfairness is elevated given that Walgreens has long

known or should have known that there is scant or conflicting evidence about the correlation of the

speed and efficacy of its acetaminophen products to its fast-release gelcap design.

         73.    Walgreens knew or should have known of the existence of “contradictory claims for

rapid or fast-release [acetaminophen] products.” 54

         74.    There is no proven significant efficacy difference between Walgreens’ Fast-

Release Quick Gels™ and its non-fast-release products to warrant Walgreens’ representations that the

Class Fast-Release Quick Gels work faster than its non-fast-release products.

         75.    Walgreens knew or should have known that its representations about the Class Fast-

Release Quick Gels were false, misleading, unfair, and/or deceptive. Even though Walgreens

52
   https://www.walgreens.com/store/c/walgreens-pain-reliever-extra-strength-
gelcaps/ID=prod6153225-product (last accessed 11.15.18).
53
   Kucera, Jessop, Alvarez, Gortler, Light, supra, n.8
54
   Id.

                                         CLASS ACTION COMPLAINT
                                                    14
    Case 2:20-cv-04415 Document 1 Filed 09/21/20 Page 15 of 33 PageID #: 15




capitalizes and relies upon information put in the marketplace by Johnson & Johnson, it is still

responsible for its representations pertaining to the Class Fast-Release Quick Gels and

investigating the truth or falsity of the same before presenting it to the American public.

         76.    Walgreens should have had a basis for the representations it made on and in its

labeling, packaging, advertising, and other marketing more than Johnson & Johnson did it.

         77.    Despite that Walgreens knew or should have known that the Class Fast-Release

Quick Gels did not work faster than its other products, Walgreens falsely marketed the Class Fast-

Release Quick Gels as comparable to other rapid release or fast-release products, suggesting to
consumers that the Class Fast-Release Quick Gels worked faster than its other, cheaper, non-rapid

release, non-fast-release, acetaminophen products.

         78.    Walgreens’ conduct induced and continues to induce unwitting consumers to buy the

Class Fast-Release Quick Gels for a premium price – a price that exceeds the actual value of the

product.

                                  PLAINTIFFS’ EXPERIENCES

Plaintiff Phyllis Gray

         79.    Plaintiff Phyllis Gray purchased Walgreens’ Extra Strength Pain Reliever Fast-Release

Quick Gels, 50 count in mid-2018 at a local Walgreens in New York at a premium price over the

brand’s acetaminophen tablet products.

         80.    Pictures of Plaintiff Gray’s recent Class Fast-Release Quick Gels purchase appears

below:




                                        CLASS ACTION COMPLAINT
                                                   15
    Case 2:20-cv-04415 Document 1 Filed 09/21/20 Page 16 of 33 PageID #: 16




        81.     Plaintiff Gray sought an acetaminophen product to address her headaches, typically

associated with her chemotherapy treatments.

        82.     Initially, about a decade ago, she purchased Tylenol caplets. Later she began

purchasing the coated Tylenol product.

        83.     Plaintiff Gray then saw a commercial advertising Tylenol rapid release gels and,

believing the product offered faster relief, she began purchasing the Tylenol rapid release gels.

        84.     Given the cost of the brand name rapid release gels, Plaintiff Gray later switched to the

Class Fast-Release Quick Gels, given that they were cheaper and marketed as comparable to the

Tylenol rapid release product.

        85.     She purchased the Class Fast-Release Quick Gels consistently for years, buying
varying bottle sizes and gel counts depending on what was available at the store once or twice a year.

She estimates that she has spent at least $40 on the Class Fast-Release Quick Gels.

        86.     She purchased the Class Fast-Release Quick Gels over other Walgreens brand and

other acetaminophen products because they were advertised and labeled as “fast-release” and

comparable to the Tylenol rapid release gelcaps, they were cheaper than the name brand product, and,

because she believed, due to the labeling, that the gels worked faster than traditional

acetaminophen products, such as the tablets. Ultimately, she was searching for the product that

would relieve her headache symptoms as fast as possible.

        87.     Walgreens’ marketing (labeling and advertising) misled Plaintiff Gray to believe that

the Class Fast-Release Quick Gels she purchased would provide faster relief than other cheaper

Walgreens acetaminophen products.

        88.     Had Plaintiff Gray known that the Class Fast-Release Quick Gels did not act any

faster than traditional, cheaper Walgreens products, she would not have been willing to pay the

premium that she did for the Class Fast-Release Quick Gels. Instead, she would have purchased a

cheaper, just as effective and just as fast acting acetaminophen product.

        89.     The cost of the Class Fast-Release Quick Gels exceeded the value of the product and

Plaintiff Gray did not receive the benefit of the bargain.

                                         CLASS ACTION COMPLAINT
                                                    16
    Case 2:20-cv-04415 Document 1 Filed 09/21/20 Page 17 of 33 PageID #: 17



Plaintiff Erika Brown
         90.    Plaintiff Erika Brown purchased Walgreens’ Extra Strength Pain Reliever Fast-Release

Quick Gels, 375 count on or about July 1, 2018 at Walgreens in Tinley Park, Cook County, Illinois at a

premium price over the brand’s acetaminophen tablet products.

         91.    Pictures of Plaintiff Brown’s recent Class Fast-Release Quick Gels purchase appear

below:




         92.    Plaintiff Brown sought an acetaminophen product since she suffers from back pain
stemming from a medical procedure, and occasional headaches.

         93.    She purchased the Class Fast-Release Quick Gels consistently for about one year, but

stopped purchasing them in July 2018 as she felt the medication was no longer effective and because

she did not notice that the medication worked any faster for her than traditional, cheaper Walgreens

acetaminophen products, like the tablets.

         94.    She purchased the Class Fast-Release Quick Gels over other Walgreens brand and

other acetaminophen products solely because they were advertised and labeled as “fast-release” and

because she wanted to get rid of her pain as fast as possible.

         95.    Walgreens’ marketing (labeling and advertising) misled Plaintiff Brown to believe that

the Class Fast-Release Quick Gels she purchased would provide faster relief than other cheaper

Walgreens acetaminophen products.

                                        CLASS ACTION COMPLAINT
                                                   17
    Case 2:20-cv-04415 Document 1 Filed 09/21/20 Page 18 of 33 PageID #: 18




        96.      Had Plaintiff Brown known that the Class Fast-Release Quick Gels did not act any

faster than traditional, cheaper Walgreens products, she would not have been willing to pay the

premium that she did for the Class Fast-Release Quick Gels. Instead, she would have purchased a

cheaper, just as effective and just as fast acting acetaminophen product.

        97.      The cost of the Class Fast-Release Quick Gels exceeded the value of the product and

Plaintiff Brown did not receive the benefit of the bargain

Plaintiff Lisa Satchel

        98.      Plaintiff Lisa Satchel purchased Walgreens’ Extra Strength Pain Reliever Fast-Release

Quick Gels, 24 count in December 2018 at Walgreens from a local Walgreens store in Illinois at a
premium price over the brand’s acetaminophen tablet products.

        99.      A picture of Plaintiff Satchel’s recent Class Fast-Release Quick Gels purchase

appears below:




        100.     Plaintiff Satchel sought an acetaminophen product to treat her arthritis.

        101.     Her doctor recommended using a rapid release or fast-acting product.

        102.     She purchased the Class Fast-Release Quick Gels consistently for many years at one

of her neighborhood Walgreens – purchasing 2-3 bottles a month at about $8 per bottle –

specifically because she wanted quick relief from her arthritic pain.

        103.     She purchased the Class Fast-Release Quick Gels over other Walgreens brand and

other acetaminophen products solely or in part because they were advertised and labeled as “fast-

                                         CLASS ACTION COMPLAINT
                                                    18
    Case 2:20-cv-04415 Document 1 Filed 09/21/20 Page 19 of 33 PageID #: 19




release” and because she wanted to get rid of her pain as fast as possible.

        104.    Walgreens’ marketing (labeling and advertising) misled Plaintiff Satchel to believe that

the Class Fast-Release Quick Gels she purchased would provide faster relief than other cheaper

Walgreens acetaminophen products.

        105.    Had Plaintiff Satchel known that the Class Fast-Release Quick Gels did not act any

faster than traditional, cheaper Walgreens products, she would not have been willing to pay the

premium that she did for the Class Fast-Release Quick Gels. Instead, she would have purchased a

cheaper, just as effective and just as fast acting acetaminophen product.

        106.    The cost of the Class Fast-Release Quick Gels exceeded the value of the product and
Plaintiff Satchel did not receive the benefit of the bargain.

Plaintiff Kenneth Brewer

        107.    Plaintiff Kenneth Brewer purchased Walgreens’ Extra Strength Pain Reliever Fast-

Release Quick Gels in 2018 from his local Walgreens in Missouri. He purchased a 375-count bottle

sometime in early to mid-2018. He purchased a smaller bottle sometime later in 2018.

        108.    A picture of Plaintiff Brewer’s recent 375 count Class Fast-Release Quick Gels

purchase appears below.




                                         CLASS ACTION COMPLAINT
                                                    19
     Case 2:20-cv-04415 Document 1 Filed 09/21/20 Page 20 of 33 PageID #: 20




        109.     Plaintiff Brewer sought an acetaminophen product to treat his chronic pain because he

cannot take Aleve for medical reasons.

        110.     He has purchased the Class Fast-Release Quick Gels consistently for years, usually

purchasing the 375-count bottle twice a year for approximately $15-18.

        111.     Walgreens’ marketing (labeling and advertising) misled Plaintiff Brewer to believe that

the Class Fast-Release Quick Gels he purchased would provide faster relief than other cheaper

Walgreens acetaminophen products.

        112.     Had Plaintiff Brewer known that the Class Fast-Release Quick Gels did not act any
faster than traditional, cheaper Walgreens products, he would not have been willing to pay the

premium that he did for the Class Fast-Release Quick Gels. Instead, he would have purchased a

cheaper, just as effective and just as fast acting acetaminophen product.

        113.     The cost of the Class Fast-Release Quick Gels exceeded the value of the product

and Plaintiff Brewer did not receive the benefit of the bargain.

                                  CLASS ACTION ALLEGATIONS

        114.     Walgreens’ conduct violates the law. Walgreens violated consumer protection laws

and unjustly enriched itself to the detriment of consumers. Walgreens’ conduct is ongoing and is the

basis for Plaintiffs’ class action allegations.

        115.     Plaintiffs represent a proposed class of hundreds of thousands of consumers who

purchased and used the Class Fast-Release Quick Gels manufactured and distributed by Walgreens

and sold under the Walgreens brand name.

        116.     Plaintiffs bring this action individually and as a class action pursuant to Fed. R. Civ.

P. 23(a), 23(b)(2), and 23(b)(3), against Walgreens, on their own and on behalf of the Classes defined

below. Plaintiffs propose the following Classes in the interest of judicial economy and efficiency:
                 New York Class:
                 During the fullest period allowed by law, all persons who purchased the
                 Class Fast- Release Quick Gels in the State of New York.

                 Illinois Class:
                 During the fullest period allowed by law, all persons who purchased the

                                           CLASS ACTION COMPLAINT
                                                      20
    Case 2:20-cv-04415 Document 1 Filed 09/21/20 Page 21 of 33 PageID #: 21



                Class Fast- Release Quick Gels in the State of Illinois.
                Missouri Class:
                During the fullest period allowed by law, all persons who purchased the
                Class Fast- Release Quick Gels in the State of Missouri.


        117.    At the class certification stage, in response to discovery and pursuant to any

instruction by the Court, Plaintiffs reserve the right to modify these class definitions.

        118.    “Class Fast-Release Quick Gels” includes Walgreens Pain Reliever Acetaminophen

Fast-Release Quick Gels, Walgreens Pain Reliever Acetaminophen PM Fast- Release Quick Gels,

and any Walgreens acetaminophen products labeled and/or marketed as “fast-release” or “rapid

release.”

        119.    Excluded from the proposed Class is: (a) any Judge or Magistrate presiding over this
action and members of their families; (b) Walgreens and any entity in which it has a controlling

interest or which has a controlling interest in it; (c) the officers and directors of Walgreens; (e)

Walgreens’ legal representatives, assigns, and successors; and (f) all persons who properly execute and

file a timely request for exclusion from the Class.

        120.    Plaintiffs meet the prerequisites of Rule 23(a) to bring this action on behalf of each of

the Classes defined above.

        121.    Numerosity: While the exact number of class members cannot yet be determined, the

Classes consist at a minimum of hundreds of people dispersed throughout the State of Illinois, Missouri,

and New York, such that joinder of all members (the “Class Members”) is impracticable. The

exact number of Class Members can readily be determined by review of information maintained

by Walgreens.

        122.    Commonality: Common questions of law and fact exist as to all members of each Class.

Among the questions of law and fact common to the Classes are:
                a. Whether Walgreens knew, or reasonably should have known, that the Class Fast-
                   Release Quick Gels it placed into the stream of commerce would not function as
                   advertised;




                                         CLASS ACTION COMPLAINT
                                                    21
    Case 2:20-cv-04415 Document 1 Filed 09/21/20 Page 22 of 33 PageID #: 22



               b. Whether the advertised “fast-release” and “rapid release” features of the Class
                  Fast-Release Quick Gels are material facts that reasonable purchasers would have
                  considered in deciding whether to purchase the Class Fast- Release Quick Gels;
               c. Whether the Class Fast-Release Quick Gels are of the quality and character
                  Walgreens promised to consumers;
               d. Whether Walgreens mispresented the characteristics, qualities, and capabilities
                  of the Class Fast-Release Quick Gels;
               e. Whether Walgreens made fraudulent, false, deceptive, misleading and/or
                  otherwise unfair statements in connection with the sale of the Class Fast- Release
                  Quick Gels on its labeling, in its advertising, and on its website;
               f. Whether Walgreens engaged in unfair and deceptive trade practices pertaining to
                  the Class Fast-Release Quick Gels;
               g. Whether Walgreens was unjustly enriched as a result of selling the Class Fast-
                  Release Quick Gels;
               h. Whether Walgreens should be ordered to disgorge all or part of the profits it
                  received from the sale of the Class Fast-Release Quick Gels;
               i.   Whether Plaintiffs and Class Members are entitled to damages including
                    compensatory, exemplary, and statutory damages, and the amount of such
                    damages;
               j.   Whether Plaintiffs and Class Members are entitled to equitable relief, including
                    an injunction and requiring that Walgreens engage in a corrective notice campaign
                    and/or a recall of the Class Fast-Release Quick Gels to address
                    misrepresentations and misleading statements on the packaging; and
               k. Whether Plaintiffs and Class Members are entitled to an award of reasonable
                  attorneys’ fees and pre-judgment interest, post-judgment interest, and costs.

       123.    Typicality: Plaintiffs have substantially the same interest in this matter as all other

proposed Class Members and their claims arise out of the same set of facts and conduct as all other

Class Members. Plaintiffs and all Class Members purchased the Class Fast-Release Quick Gels. All of

the claims of Plaintiffs and Class Members arise out of Walgreens’ false, misleading, deceptive, and

unfair conduct. Common to Plaintiffs and Class Members’ claims are Walgreens’ conduct in marketing,

advertising, warranting, and/or selling the Class Fast-Release Quick Gels and Plaintiffs and Class

Members’ purchase of the Class Fast-Release Quick Gels.

       124.    Adequacy of Representation: Plaintiffs are committed to pursuing this action and

have retained competent counsel experienced in products liability, deceptive trade practices, and class

                                       CLASS ACTION COMPLAINT
                                                  22
    Case 2:20-cv-04415 Document 1 Filed 09/21/20 Page 23 of 33 PageID #: 23




action litigation. Accordingly, Plaintiffs and their counsel will fairly and adequately protect the

interests of Class Members. Plaintiffs’ claims are coincident with, and not antagonistic to, those of the

other Class Members they seek to represent. Plaintiffs have no disabling conflicts with Class Members

and will fairly and adequately represent the interests of Class Members.

        125.    The elements of Rule 23(b)(2) are met. Walgreens will continue to commit the

violations alleged, and the Class Members and the general public will be subject to and continue to

suffer from the same or substantially similar deceitful marketing. Walgreens has acted on grounds

that apply generally to Class Members so that final injunctive relief and corresponding declaratory

relief is appropriate respecting the Class as a whole.

        126.    The elements of Rule 23(b)(3) are met. Here, the common questions of law and fact
enumerated above predominate over the questions affecting only the individual Class Members

and a class action is the superior method for fair and efficient adjudication of the controversy.

Although many other Class Members have claims against Walgreens, the likelihood that individual

Class Members will prosecute separate actions is remote due to the time and expense necessary

to conduct such litigation. Serial adjudication in numerous venues is not efficient, timely, or proper.

Judicial resources would be unnecessarily depleted by prosecution of individual claims. Joinder on an

individual basis of thousands of claimants in one suit would be impractical or impossible.

Individualized rulings and judgments could result in inconsistent relief for similarly situated plaintiffs.

Plaintiffs’ counsel, highly experienced in class action litigation, foresee little difficulty in the

management of this case as a class action.
               TOLLING AND ESTOPPEL OF STATUTES OF LIMITATIONS
        127.    Any applicable statutes of limitations have been tolled by Walgreens’ knowledge, actual

misrepresentations, and/or denial of the facts as alleged herein.

        128.    Alternatively, the facts alleged herein give rise to estoppel. Walgreens was and is under

a continuous duty to disclose to Plaintiffs and Class Members the true character, quality, and nature

of the Class Fast-Release Quick Gels. At all relevant times and continuing to this day, Walgreens

misrepresented the true character, quality, and nature of the Class Fast-Release Quick Gels.

                                         CLASS ACTION COMPLAINT
                                                    23
    Case 2:20-cv-04415 Document 1 Filed 09/21/20 Page 24 of 33 PageID #: 24




Representations which it knew or should have known were false, misleading, unfair, and/or deceptive.

Plaintiffs and Class Members reasonably relied on Walgreens’ misrepresentations of material facts.

Based on the allegations contained herein, Walgreens is estopped from prevailing on any statute of

limitations defense in this action.

        129.     Additionally, Walgreens is estopped from raising any defense of laches due to its own

unclean hands.

                                       CLAIMS FOR RELIEF

                                            COUNT I
            VIOLATION OF NEW YORK DECEPTIVE SALES PRACTICES ACT
                                    N.Y. Gen. Bus. Law § 349
               (Plaintiff Gray individually and on behalf of the New York Class)
        130.     Plaintiffs incorporate by reference all allegations of the preceding paragraphs as
though fully set forth herein.

        131.     New York’s General Business Law § 349 makes unlawful “[d]eceptive acts or

practices in the conduct of any business, trade or commerce or . . . in this state.” N.Y. Gen. Bus. L.

§ 349(a).

        132.     Defendant willfully or knowingly engaged in deceptive and misleading representations

and omissions aimed at causing reasonable consumers and the public in the State of New York to be

deceived about the Class Fast-Release Quick Gels.

        133.     Defendant’s conduct described herein constitutes deceptive acts or practices in the

conduct of business, trade, or commerce.

        134.     Defendant’s unlawful conduct was consumer-oriented in that it was designed to, had

the capacity to, and did, deceive consumers and affected consumer purchase decisions in the State of

New York.

        135.     Defendant’s conduct described herein affected the public interest, and in particular, the

public interest in New York State, because that conduct perpetrated a fraud on consumers in New

York.



                                         CLASS ACTION COMPLAINT
                                                    24
    Case 2:20-cv-04415 Document 1 Filed 09/21/20 Page 25 of 33 PageID #: 25




        136.     As a direct and proximate cause of Defendant’s deception in the State of New York,

Plaintiff Gray along with the members of the New York Class have been injured by the violation of §

349 described herein. This injury is separate from, and not derivative of, the injury to any other

person or entity that may have resulted from Defendants’ conduct. The injury suffered by Plaintiff

Gray and the members of the New York Class includes, without limitation: the price premium paid

for the Class Fast-Release Quick Gels as well as the deception itself.

        137.     By reason of the foregoing, Defendant is liable to Plaintiff Gray and each member of

the New York Class for actual damages suffered by that class member resulting from the above-
described violation of New York General Business Law § 349, or, if any class member’s damages are

less than $50, then $50 for each such class member, trebling of those damages, and reasonable attorneys’

fees.

        138.     Plaintiff Gray along with the members of the New York Class, as well as the

consuming public of the State of New York, will suffer irreparable injury if Defendant is permitted to

continue the deceptive practices described herein.

        139.     By reason of the foregoing, Plaintiff Gray and the members of the New York Class are

entitled to injunctive relief pursuant to GBL § 349, enjoining Defendant from at least expressly or

impliedly representing to current and potential purchasers of the Class Fast-Release Quick Gels that

they work faster than traditional, cheaper acetaminophen products.

                                            COUNT II
               VIOLATION OF NEW YORK DECEPTIVE SALES PRACTICES,
                                     FALSE ADVERTISING
                                     N.Y. Gen. Bus. Law § 350
                (Plaintiff Gray individually and on behalf of the New York Class)
        140.     Plaintiffs incorporate by reference all allegations of the preceding paragraphs as

though fully set forth herein.

        141.     Defendant attempted to directly and/or indirectly induce consumers to purchase the

Class Fast-Release Quick Gels by its labeling. This act of product labeling was materially

misleading and/or materially deceiving and/or likely to be materially misleading and/or materially


                                        CLASS ACTION COMPLAINT
                                                   25
    Case 2:20-cv-04415 Document 1 Filed 09/21/20 Page 26 of 33 PageID #: 26




deceiving to reasonable consumers at large acting reasonably under the circumstances and caused injury

in violation of N.Y. Gen. Bus. L. § 350.

        142.    This act was done with the purpose of misleadingly marketing the Class Fast-

Release Quick Gels as working faster than traditional, cheaper acetaminophen products not labeled as

fast-release, rapid release, or the like. This act was designed to attract public attention and directly

and or indirectly was an attempt by publication, dissemination, solicitation, endorsement, circulation

or in any other way to induce Plaintiff Gray and New York Class Members to purchase the Class Fast-

Release Quick Gels.

        143.    Defendant’s act(s) of materially deceptive and/or materially misrepresentative
advertising and/or marketing presents a continuing threat to members of the public and consumers at

large because their advertisements induces and has the potential to induce reasonable consumers acting

reasonably under the circumstances to purchase the Class Fast-Release Quick Gels which are not of

the quality, nature, benefit which Defendant represents.

        144.    By its actions, Defendant is engaging in materially deceptive and/or materially

misleading acts in connection with the advertisement and/or marketing its Class Fast-Release

Quick Gels within the meaning of the statute. Such advertisements are likely to mislead and/or

deceive, have the potential to mislead and/or deceive and continue to mislead and/or deceive, the

consuming public at large for the reasons detailed above.

        145.    The above-described false, misleading, and/or deceptive advertising disseminated

continues to have a likelihood to deceive reasonable consumers acting reasonably under the

circumstances in that Defendant has failed to disclose the truth about its Class Fast-Release Quick Gels.

        146.    In making and disseminating the statements alleged herein, Defendant should have

known its practices were materially deceptive and/or materially misleading in violation of N. Y. Gen.

Bus. L. § 350. Plaintiff Gray and New York Class Members based their decisions to purchase the Class

Fast-Release   Quick    Gels    in   substantial   part    on   Defendant’s   advertisement,    material

misrepresentations, and omitted material facts. The revenues to Defendant attributable to products

sold in those false and misleading advertisements likely amount to millions of dollars. Plaintiff Gray

                                        CLASS ACTION COMPLAINT
                                                   26
    Case 2:20-cv-04415 Document 1 Filed 09/21/20 Page 27 of 33 PageID #: 27




and New York Class Members were injured in fact and lost money or property as a result of

Defendant’s actions in relation to the false advertisement of the Class Fast-Release Quick Gels.

                                         COUNT III
                   VIOLATION OF ILLINOIS CONSUMER FRAUD AND
                         DECEPTIVE BUSINESS PRACTICES ACT
                                  815 ICLS §§ 505/1 et seq.
         (Plaintiffs Brown and Satchel individually and on behalf of the Illinois Class)
        147.    Plaintiffs incorporate by reference all allegations of the preceding paragraphs as

though fully set forth herein.

        148.    Plaintiffs and Class Members are “persons” and “consumers” within the meaning of

ICLS 505/1(c) and (e).

        149.    Walgreens engaged in “trade” or “commerce” within the meaning of ILCS 505/1(f).
        150.    The Illinois Consumer Fraud and Deceptive Business Practices Act prohibits the use

of unfair and deceptive business practices in the conduct of trade or commerce.

        151.    Specifically, Section 2 of the Act, provides:
        Unfair methods of competition and unfair or deceptive acts or practices, including but
        not limited to the use or employment of any deception, fraud, false pretense, false
        promise, misrepresentation or the concealment, suppression or omission of any
        material fact, with intent that others rely upon the concealment, suppression or
        omission of such material fact, or the use of employment of any practice described in
        Section 2 of the “Uniform Deceptive Trade Practices Act,” approved August 5, 1996,
        in the conduct or trade or commerce are hereby declared unlawful whether any person
        has in fact been misled, deceived or damaged thereby.
815 ILCS 505/2

        152.    Section 2 of the “Uniform Deceptive Practices Act” defines deceptive trade practices

as, among other things, representation that goods have “…characteristics, ingredients, uses, [or]

benefits…that they do not have…,” or “any other conduct which similarly creates a likelihood of

confusion or misunderstanding.” 815 ILCS 510/2. In order to prove deceptive practices, a party

need not prove actual confusion or misunderstanding. Id.

        153.    Based on the conduct, statements and omissions described above, Walgreens

engaged in unfair methods of competition and unfair or deceptive acts or practices related to the

marketing, packaging and sale of the Class Fast-Release Quick Gels. Walgreens knowingly and

                                        CLASS ACTION COMPLAINT
                                                   27
    Case 2:20-cv-04415 Document 1 Filed 09/21/20 Page 28 of 33 PageID #: 28




intentionally misled consumers into believing that the Class Fast-Release Quick Gels fulfilled its “fast-

release” and “rapid release” promise, when in fact the gelcaps worked slower than other non- fast-

release acetaminophen Walgreens products.

        154.    Walgreens’ acts and practices have deceived Plaintiffs and are likely to deceive the

public. By misrepresenting the true quality and nature of the Class Fast-Release Quick Gels to

Plaintiffs and the Class Members, Walgreens violated the Illinois Consumer Fraud and Deceptive

Business Practices Act, and caused injuries to Plaintiffs and Class Members. The

misrepresentations and omissions by Walgreens pertained to information that was material to
Plaintiffs’ and Class Members’ purchase decisions, as it would be material to all reasonable

consumers.

        155.    As a result of Walgreens’ unlawful acts, Plaintiffs and Class Members sustained

injuries and are entitled to recover their actual damages, attorneys’ fees, and injunctive or other

equitable relief, pursuant to Illinois law, including but not limited to 815 ILCS 505/10a(a) and (c).

                                      COUNT IV
      VIOLATION OF MISSOURI MERCHANDISING PRACTICES ACT (MMPA)
                            Mo. Rev. Stat. §§ 407.010, et seq.
           (Plaintiff Brewer individually and on behalf of the Missouri Class)
        156.    Plaintiffs incorporate by reference all allegations of the preceding paragraphs as

though fully set forth herein.

        157.    Missouri Plaintiff Brewer, Missouri Class Members, and Defendant are all

“person[s]” for purposes of the MMPA. Mo. Rev. Stat. § 407.010, et seq.

        158.    The Class Fast-Release Quick Gels at issue meet the definition of “merchandise” for

purposes of the MMPA. Id.

        159.    Defendant’s sale of the Class Fast-Release Quick Gels is a “sale” within the

meaning of the MMPA. Id.

        160.    Defendant engaged in “trade” or “commerce” within the meaning of the MMPA. Id.

        161.    Under the MMPA, Defendant has a statutory duty to refrain from both deceptive

acts and practices.

                                        CLASS ACTION COMPLAINT
                                                   28
    Case 2:20-cv-04415 Document 1 Filed 09/21/20 Page 29 of 33 PageID #: 29




         162.   Pursuant to the MMPA, an unlawful practice is the use of “any deception, fraud, false

pretense, false promise, misrepresentation, unfair practice or the concealment, suppression, or

omission of any material fact in connection with the sale or advertisement of any merchandise in trade

or commerce...in or from the state of Missouri.” Mo. Rev. Stat. § 407.020.

         163.   Defendant used and employed deception, fraud, false pretense, false promise,

misrepresentation, unfair practice and the concealment, suppression, or omission of material facts in

connection with the sale or advertisement of the Class Fast-Release Quick Gels in trade or

commerce in the State of Missouri, in violation of the MMPA.

         164.   In selling the Class Fast-Release Quick Gels to Plaintiff Brewer and Missouri Class
Members, Defendant misrepresented, and continues to misrepresent, material facts, either expressly

or by implication by representing, at a minimum, that the gels would work faster than traditional,

cheaper acetaminophen products.

         165.   Missouri Plaintiff Brewer and Missouri Class Members have standing to pursue this

claim as they have suffered actual economic damages as a proximate result of Defendant’s actions

as set forth herein.

         166.   Defendants’ representations and/or omissions were materially misleading and

deceptive, and were a producing cause of economic damages to consumers.

         167.   Plaintiff Brewer and members of the Missouri Class purchased the Class Fast-

Release Quick Gels for their own use, and, as a direct and proximate result of Defendant’s

unconscionable, unlawful and deceptive practices, have suffered and continue to suffer

ascertainable loss.

         168.   As a direct and proximate result of Defendant’s violations of the MMPA, Plaintiff

Brewer and members of the Missouri Class have sustained economic losses and other damages for

which they are entitled to statutory relief, compensatory damages, and declaratory relief according to

proof.

         169.   Defendant violated and continues to violate the MMPA by engaging in practices

proscribed by Mo. Rev. Stat. Mo. Rev. Stat. § 407.010, et seq., in transactions with Plaintiff Brewer and

                                        CLASS ACTION COMPLAINT
                                                   29
    Case 2:20-cv-04415 Document 1 Filed 09/21/20 Page 30 of 33 PageID #: 30




members of the Missouri Class, described herein, which were intended to result in, and did result in,

the sale of the Class Fast-Release Quick Gels.

        170.      Defendant’s false, deceptive, and misleading business practices constituted, and

constitute, a continuing course of conduct in violation of the MMPA because Defendant continues to

sell the Class Fast-Release Quick Gels with representations and/or omissions misleading

consumers about the true quality, characteristics, uses, and/or benefits of the product, and has thus

caused economic damage and continues to cause economic damage to Plaintiff Brewer and the

Missouri Class.

        171.      Neither Plaintiff Brewer, the Missouri Class Members, nor any reasonable consumer
would have purchased the Class Fast-Release Quick Gels at the price premium they paid, if they

were informed that the allegedly fast-acting gels did not actually work faster than traditional, cheaper

acetaminophen products.

        172.      Plaintiff Brewer and the members of the Missouri Class have been damaged, at a

minimum, by paying a price premium for the Class Fast-Release Quick Gels.

        173.      By reason of the foregoing, Plaintiff Brewer and members of the Missouri Class are

entitled to injunctive relief pursuant to the MMPA, enjoining Defendant from at least expressly or

impliedly representing to current and potential purchasers of the Class Fast-Release Quick Gels that

they work faster than traditional, cheaper acetaminophen products.

        174.      By reason of the foregoing, Plaintiff Brewer and members of the Missouri Class are

also entitled to injunctive relief in the form of corrective advertising requiring Defendant to

disseminate truthful, adequate representations, disclosures, and/or warnings about the true quality,

nature, benefits, etc. of the Class Fast-Release Quick Gels.

        175.      Plaintiff Brewer and members of the Missouri Class shall be irreparably harmed if such

order is not granted.




                                         CLASS ACTION COMPLAINT
                                                    30
    Case 2:20-cv-04415 Document 1 Filed 09/21/20 Page 31 of 33 PageID #: 31



                                           COUNT V
                                  UNJUST ENRICHMENT
    (Plaintiffs individually and on behalf of the New York, Illinois, and Missouri Classes)
        176.    Plaintiffs re-allege all preceding paragraphs and incorporate them by reference as

though fully set forth herein.

        177.    As described above, Walgreens sold the Class Fast-Release Quick Gels to Plaintiffs

and Class Members by making false, misleading, and/or deceptive representations about the products’

speed and capabilities as compared to Walgreens’ cheaper, non-fast-release acetaminophen products.

        178.    Walgreens unjustly charged and continues to charge Plaintiffs and Class Members a

premium to purchase the Class Fast-Release Quick Gels over the non-fast-release acetaminophen

Walgreens products.

        179.    As a result of its false, misleading, unfair, and/or deceptive practices and omission

about the true nature and quality of Class Fast-Release Quick Gels, Walgreens obtained monies that

rightfully belong to Plaintiffs and Class Members.

        180.    Walgreens appreciated, accepted, and retained the non-gratuitous benefits conferred

by Plaintiffs and Class Members who, without knowledge of the true quality and nature of the Class

Fast-Release Quick Gels, paid a higher price for them than what they were worth.

        181.    Walgreens also received monies for those Class Fast-Release Quick Gels that

Plaintiffs and Class Members would not have otherwise purchased had they known the true nature and

quality of the products.

        182.    Walgreens’ retention of these wrongfully acquired profits would violate fundamental

principles of justice, equity, and good conscience.

        183.    Plaintiffs and Class Members seek restitution from Walgreens and an order of this

Court proportionally disgorging all profits, benefits, and other compensation obtained by Walgreens

from its wrongful conduct and establishment of a constructive trust from which Plaintiffs and

Class Members may seek restitution.




                                        CLASS ACTION COMPLAINT
                                                   31
   Case 2:20-cv-04415 Document 1 Filed 09/21/20 Page 32 of 33 PageID #: 32




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs ask the Court to enter judgment awarding the following relief:

                 A.    An order certifying the proposed Classes for New York, Illinois, and
                       Missouri;
                 B.    An order awarding Plaintiffs and Class Members their actual damages,
                       punitive damages, and/or any other monetary relief provided by law;
                 C.    An order awarding Plaintiffs and Class Members restitution, disgorgement,
                       or other equitable relief as the Court deems proper;

                 D.    An order requiring Walgreens to adequately represent the true nature,
                       quality, and capability of the Class Fast-Release Quick Gels;
                 E.    An order (a) issuing a nationwide recall of the Class Fast-Release Quick
                       Gels to address product labeling and packaging; (b) issuing warnings
                       and/or notices to consumers and the Class concerning the true nature,
                       quality, and capability of the Class Fast-Release Quick Gels; and (c)
                       immediately discontinuing any false, misleading, unfair, and/or deceptive
                       advertising, marketing, or other representations described herein.
                 F.    An order granting declaratory and/or injunctive relief as allowable under
                       state and federal law;
                 G.    An order awarding Plaintiffs and Class Members pre-judgment and post-
                       judgment interest as allowed by law;
                 H.    An order awarding Plaintiffs and Class Members reasonable attorneys’
                       fees and costs of suit, including expert witness fees; and
                 I.    An order awarding such other and further relief as this Court may deem
                       just and proper.


                                        JURY DEMAND

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demand a trial by jury on all issues so triable

under the law.

DATED: September 21, 2020                                      Respectfully submitted,


                                                               /s/ Mitchell M. Breit
                                                               Mitchell M. Breit
                                                               SIMMONS HANLY CONROY
                                                               112 Madison Avenue
                                                               New York, New York 10016
                                                               Telephone: (212) 784-6400

                                      CLASS ACTION COMPLAINT
                                                 32
Case 2:20-cv-04415 Document 1 Filed 09/21/20 Page 33 of 33 PageID #: 33



                                                   mbreit@simmonsfirm.com

                                                   Greg Coleman (pro hac vice forthcoming)
                                                   GREG COLEMAN LAW
                                                   First Tennessee Plaza
                                                   800 S. Gay Street, Suite 1100
                                                   Knoxville, Tennessee 37929
                                                   Telephone: (865) 247-0080
                                                   greg@gregcolemanlaw.com


                                                   Attorneys for Plaintiffs




                          CLASS ACTION COMPLAINT
                                     33
